Seevers, J.
1. ADMINISTRATION: insufficient abstract: practice. The allegations of the petition were denied by the answer. The, burden was, therefore, on the plaintiff to establish the material averments of the petition. The application to sell the real estate was made more than fifteen years after administration was granted. This long delay required the plaintiff to establish the circumstances causing the delay. It would then be for the court to see whether the excuse was sufficient. McCrary v. Tasker, 41 Iowa, 255. The abstract fails to state that all the evidence introduced is contained therein. It is impossible, therefore, for us to say the referee or court erred. The rule on this subject must be, we think, well understood.
Affirmed,